15-2632
     United States v. Woodhouse


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 2nd day of June, two thousand twenty-one.
 4
 5   PRESENT:
 6               ROBERT D. SACK,
 7               GERARD E. LYNCH,
 8               MICHAEL H. PARK,
 9                     Circuit Judges.
10   _____________________________________
11
12   UNITED STATES OF AMERICA,
13
14                                Appellee,
15
16                     v.                                                     15-2632
17
18   HANLEY GOMEZ,
19   DONALD WALLACE,
20   FRANLI SANTIAGO,
21   LINDA TREAMVICHARNKUL,
22
23                                Defendants,
24
25   DARNELL WOODHOUSE,
26
27                                Defendant-Appellant.
28
29   _____________________________________
30
31   FOR DEFENDANT-APPELLANT:                            John A. Cirando, D.J. & J.A. Cirando,
32                                                       PLLC, Syracuse, NY.
 1   FOR APPELLEE:                                        Edward B. Diskant, Assistant United States
 2                                                        Attorney, for Audrey Strauss, United States
 3                                                        Attorney for the Southern District of New
 4                                                        York, New York, NY.
 5
 6          Appeal from the United States District Court for the Southern District of New York

 7   (Scheindlin, J.).

 8          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 9   DECREED that the judgment of the district court is AFFIRMED.

10          Defendant-Appellant Darnell Woodhouse appeals from a judgment entered on August 5,

11   2015, sentencing him principally to six years’ imprisonment, followed by three years’ supervised

12   release. In 2014, Woodhouse helped plan and attempted to execute an armed robbery of drug

13   dealers whom he expected would be carrying approximately twenty kilograms of cocaine and two

14   kilograms of heroin. The government charged Woodhouse with: (1) conspiracy to distribute and

15   possess with intent to distribute at least five kilograms of cocaine and one kilogram of heroin, in

16   violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A) (Count One); (2) conspiracy to commit an armed

17   robbery of individuals believed to be engaged in narcotics trafficking (“Hobbs Act robbery”), in

18   violation of 18 U.S.C. § 1951 (Count Two); and (3) possession of a firearm during a crime of

19   violence or drug trafficking offense, in violation of 18 U.S.C. § 924(c)(1)(A) (Count Three).

20   Pursuant to a written agreement, Woodhouse pled guilty to Counts Two and Three. As relevant

21   here, the plea agreement described Woodhouse’s conviction for unlawful use of a firearm during

22   a crime of violence or drug trafficking offense (Count Three) as being predicated on Hobbs Act

23   robbery conspiracy.    On appeal, Woodhouse challenges his Count Three conviction on the

24   grounds that Hobbs Act robbery conspiracy no longer qualifies as a “crime of violence” following


                                                     2
 1   United States v. Davis, 139 S. Ct. 2319 (2019), and United States v. Barrett, 937 F.3d 126 (2d Cir.

2    2019). We assume the parties’ familiarity with the underlying facts, procedural history, and

 3   issues on appeal.

4             “Because [Woodhouse] did not challenge the validity of his conviction under § 924(c)

 5   before the District Court, we review his conviction for plain error.” United States v. Hendricks,

 6   921 F.3d 320, 326 (2d Cir. 2019), cert. denied, 140 S. Ct. 870 (2020). “Plain error exists where

 7   ‘(1) there is an error; (2) the error is clear or obvious, rather than subject to reasonable dispute; (3)

 8   the error affected the appellant’s substantial rights . . . ; and (4) the error seriously affects the

 9   fairness, integrity or public reputation of judicial proceedings.’”         United States v. Sanchez,

10   773 F.3d 389, 391 (2d Cir. 2014) (quoting United States v. Tarbell, 728 F.3d 122, 126 (2d Cir.

11   2013)). The government concedes that the district court erred but contends that such error did not

12   affect Woodhouse’s substantial rights. “An error affects the defendant’s substantial rights when

13   it is prejudicial—that is, when there is a ‘reasonable probability’ that the error affected the outcome

14   of the proceeding.” United States v. Dussard, 967 F.3d 149, 156 (2d Cir. 2020) (quoting United

15   States v. Dominguez Benitez, 542 U.S. 74, 82 (2004)). “In a case such as this, in which the

16   outcome was a conviction based on a plea of guilty, the appellant must show that there is a

17   reasonable probability that, but for the error, he would not have pleaded guilty.” Id.

18           There is no reasonable probability that absent the district court’s error, Woodhouse would

19   not have pled guilty. As reflected in Woodhouse’s plea agreement and as he admitted at his plea

20   allocution, the object of the robbery conspiracy was a significant quantity of cocaine and heroin.

21   The government also had substantial evidence that Woodhouse committed the drug trafficking

22   offense for which he was also charged. Thus, although Woodhouse’s § 924(c) conviction was

                                                        3
 1   predicated on the Hobbs Act robbery conspiracy charge, it just as easily could have been based on

 2   the drug trafficking charge, and Woodhouse need not have been charged with, pleaded guilty to,

 3   or been convicted of the latter for his Section 924(c)(1)(A) conviction to be valid. See Johnson

 4   v. United States, 779 F.3d 125, 129–30 (2d Cir. 2015) (“The plain language of § 924(c) requires

 5   only that the predicate crime of violence (or drug trafficking) have been committed; the wording

 6   does not suggest that the defendant must be separately charged with that predicate crime and be

7    convicted of it.”).

8            Woodhouse also had a significant incentive to plead guilty. As part of his plea agreement,

9    the government agreed not to prosecute him on Count One, which carried a ten-year mandatory

10   minimum that would have run consecutively to the five-year mandatory minimum on Count Three.

11   See 18 U.S.C. § 924(c)(1)(A); 21 U.S.C. § 841(b)(1)(A). The government also agreed not to file

12   a prior felony information, which would have raised the mandatory minimum on Count One from

13   ten to fifteen years. See 21 U.S.C. § 841(b)(1)(A). In sum, Woodhouse would have had nothing

14   to gain—and at least ten years to lose—if he had rejected his plea deal based on the technicality of

15   the crime underlying his § 924(c) conviction.

16           We have considered Woodhouse’s remaining arguments and conclude that they are without

17   merit. For the foregoing reasons, we AFFIRM the district court’s judgment.

18                                                 FOR THE COURT:
19                                                 Catherine O’Hagan Wolfe, Clerk of Court




                                                      4